DOCUMENTS UNDER SEAL
                    Case 3:20-mj-70028-MAG Document 16 Filed 02/06/20 Page 13 of
                                                         TOTAL TIME (m ins):
                                                                                 1
                                                                              mins
M AGISTRATE JUDGE                         DEPUTY CLERK                             REPORTER/FTR
M INUTE ORDER                            Stephen Ybarra                            11:32 - 11:35
MAGISTRATE JUDGE                          DATE                                     NEW CASE         CASE NUMBER
Sallie Kim                               February 6, 2020                                           20-mj-70028-MAG
                                                     APPEARANCES
DEFENDANT                                 AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                    PD.      RET.
Mohammed Colin Nuru                                N        P       Ismail Ramsey, special                APPT.
U.S. ATTORNEY                             INTERPRETER                            FIN. AFFT              COUNSEL APPT'D
Scott D. Joiner                           n/a                                    SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR               PARTIAL PAYMENT
                            Josh Libby                              APPT'D COUNSEL                 OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                           STATUS
                                                                                                             TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT              BOND HEARING           IA REV PROB. or            OTHER
                                                                                  or S/R
       DETENTION HRG              ID / REMOV HRG           CHANGE PLEA            PROB. REVOC.               ATTY APPT
                                                                                                             HEARING
                                                    INITIAL APPEARANCE
        ADVISED                 ADVISED                  NAME AS CHARGED             TRUE NAME:
        OF RIGHTS               OF CHARGES               IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON              READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT                SUBSTANCE
                                                       RELEASE
      RELEASED           ISSUED                    AMT OF SECURITY         SPECIAL NOTES                PASSPORT
      ON O/R             APPEARANCE BOND           $                                                    SURRENDERED
                                                                                                        DATE:
PROPERTY TO BE POSTED                           CORPORATE SECURITY                     REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                  DETAINED        RELEASED       DETENTION HEARING              REMANDED
      FOR             SERVICES                                                 AND FORMAL FINDINGS            TO CUSTODY
      DETENTION       REPORT                                                   W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
     CONSENT                    NOT GUILTY                 GUILTY                   GUILTY TO COUNTS:
     ENTERED
     PRESENTENCE                CHANGE OF PLEA             PLEA AGREEMENT           OTHER:
     REPORT ORDERED                                        FILED
                                                       CONTINUANCE
TO:                              ATTY APPT                BOND                   STATUS RE:
2/13/20                          HEARING                  HEARING                CONSENT                   TRIAL SET

AT:                              SUBMIT FINAN.             PRELIMINARY           CHANGE OF                 STATUS RE
                                 AFFIDAVIT                 HEARING               PLEA                      BOND
11:30 am                                                   _____________
BEFORE HON.                      DETENTION                 ARRAIGNMENT            MOTIONS                  JUDGMENT &
                                 HEARING                                                                   SENTENCING
SK
       TIME W AIVED              TIME EXCLUDABLE           IDENTITY /            PRETRIAL                  PROB/SUP REV.
                                 UNDER 18 § USC            REMOVAL               CONFERENCE                HEARING
                                 3161                      HEARING
                                                ADDITIONAL PROCEEDINGS
The defendant and Mr. Ramsey are in the process of finalizing the engagement. I.D. of counsel is set for 2/27/20 at 10:30 am
before the duty magistrate judge. The parties intend to secure the bond with Defendant's property. Mr. Ramsey is in the
process of gathering the necessary paperwork for posting the property.
                                                                                       DOCUMENT NUMBER:
